Warren E. Burger: Mr. Shanks, you may proceed whenever you’re ready.
Hershel Shanks: Mr. Chief Justice, may it please the Court. I would like to begin this morning by noting that there are many aspects of the Florida Educational Financing System which are very fine indeed and to the extent that they are good we applaud, but there is one element in this system which discriminates on the basis of wealth and to that extent we attack it is unconstitutional. Basically, the Florida system is this, the state distributes to each of the counties on a very fair and well considered basis, a major portion of the funds to finance a school system. Now, I am willing to assume here contrary to present fact that this is sufficient to fund an adequate educational system. Added to this basic grant and on top of this is the amount that the local counties add through their local tax effort. Now, I’m even willing to assume here that this added amount is an educational frosting.
Potter Stewart: An educational what?
Hershel Shanks: Frosting on the cake Your Honor.
Potter Stewart: Frosting.
Hershel Shanks: In other words, its something additional which the -- I don’t think in fact of this but I’m willing to assume that in here. But we insist that even the frosting be distributed on an equal basis that is without discrimination based on wealth. The Millage Rollback Act together with the statutes which authorized Florida counties to tax, create a system where they give to each county a certain authority to add this educational frosting, to raise these dollars. In some counties, it’s $700.00 a pupil. In other counties, it’s $6.00, $5.00, $4.00 and down to $50.00 a pupil. Each is treated less well depending as it goes down the wealth scale so that it’s not a question of only two categories, it’s a sliding scale and everybody but the top county is disadvantaged. Now, we are not opposed to limitations as such on local effort. We don’t even insist on a particular formula that the limitation should take. There are variety of constitutional formulas, for example, a Florida could in its wisdom say that each county will be limited to a $100.00 a pupil or could say each county could be -- would be limited to a $1,000.00 in instruction unit of the instruction unit as was discussed yesterday is a very complicated formula which takes into account a myriad of factors, it could take -- if there are infinite number of reasonable formulas for determining instruction units, to take account of any reasonable difference in educational need, transportation, exceptional children, guidance programs, anything so that we wouldn’t object to any limitation which applied without regard to wealth which was reasonably related to the responsibility which each of the local communities has and if they have the same responsibility, it is our position that the state must give them the same tools to meet that responsibility.
Thurgood Marshall: Did Florida pass a law that says no county can tax for all purposes more than 15 mills?
Hershel Shanks: That Your Honor would depend on a number of considerations.
Thurgood Marshall: Well, what exactly? Is that in the United States constitution?
Hershel Shanks: It probably would but --
Thurgood Marshall: Why not?
Hershel Shanks: -- I can’t be sure -- the considerations would be this Your Honor.
Thurgood Marshall: What would it violate, Fourteenth Amendment?
Hershel Shanks: It -- yes, the --
Thurgood Marshall: It says that all counties are on the same basis that tallies it to what?
Hershel Shanks: A single tax rate --
Thurgood Marshall: For violating the protection law?
Hershel Shanks: It probably would, --
Thurgood Marshall: How?
Hershel Shanks: There would be a number of different factors but it would be related to the justice in this case, it would be related to the wealth of the community rather than the responsibility to the community, the task that they --
Thurgood Marshall: Well, lets put it this way, it wouldn’t be unconstitutional on its face, would it?
Hershel Shanks: It would be unconstitutional given the -- if it could be demonstrated as it probably could that --
Thurgood Marshall: On its face it says that each county shall be treated equally, that on its face violates equal protection clause?
Hershel Shanks: Your Honor, I respectfully disagree that it’s equal on its face, it’s equal and that it says that the same number, flat tax rate is applicable but I think the Court must ask the question, how does this operate, does it operate equally or unequally. Let me, if I may put a hypothetical. Instead of -- in this case where we have the state giving to the local communities tax authorization, let’s consider the case where the state was giving money for educational purposes and suppose that the formula which that they distributed money was the same as they distribute tax authority in this case. And suppose that the state of Florida said that we will give to each county 10 mills, a percentage of its tax base for educational purposes and there’s no doubt in my mind that this Court would strike that down nine to nothing. That has no relationship to the educational task that the counties are required to undertake. Now, the State of Florida in its presentation nor in its briefs has suggested a single reason why an equal limitation. If an equal limitation -- if they want a limitation, why an equal limitation would not serve all of its purposes? The state suggested yesterday that the Millage Rollback Act narrows the gap between the poor counties and the rich counties. I think it is obviously true that it narrows the potential gap that is to say that there’s a limit of 10 mils on each county, the potential gap is less than if there’s a limitation of 15 mills and a limitation of 15 mills creates less of a potential gap than no limitation at all but the question that we urge on the Court is not the validity of a limitation, it’s the validity of unequal wealth related limitation expressed as a flat rate tax limitation.
William J. Brennan, Jr.: 0747 can the act of the state court on the subject of other plaintiff, are you familiar with the accusation?
Hershel Shanks: I am familiar with it to the extent that I have seen the pleadings and I have talked to counsel, its --
William J. Brennan, Jr.: What are the issues that are raised in the state constitution?
Hershel Shanks: The questions that are raised under the state constitution Mr. Justice Brennan are -- that the Millage Rollback act violates the provision of Florida law which says that adequate provision shall be made by law for a uniform system of free public schools, another provisions which says that all natural persons are equal before the law and have an -- rights and another provision which I think is even weaker, its rather complicated, but our position --
William J. Brennan, Jr.: But -- well, I gather if those contention would prevail under the state law would be necessary to us or any Court (Inaudible)?
Hershel Shanks: That is correct Your Honor, our position here is that we are suing under 1983 and we have a right to come to a federal forum with our federal claim, we have pressed only federal claims, I believe the position that --
William J. Brennan, Jr.: The fact of 1983 I assume?
Hershel Shanks: Pardon me?
William J. Brennan, Jr.: The facts that its 1983 would not conclude with it an appropriate phase essentially until the state law (Inaudible)?
Hershel Shanks: Well, I believe that that is the teaching in Monroe v Pape as I read it and the suggestion that a state law issue or a state constitutional issue maybe a ground for abstention was rejected by this Court just last month in Wisconsin against Constantineau where Mr. Chief Justice Burger dissenting urged that --
William J. Brennan, Jr.: (Inaudible) 1983 action, new submission include the statute, do you haev any --
Hershel Shanks: I think that’s one of the grounds Your Honor, I think there’s several others. First of all, I don’t think that there is any ambiguity here in the statute itself in the Millage Rollback Act, there’s no conceivable vagueness or other way that it could be interpreted that would change the constitutional question here. Moreover, I don’t think --
William J. Brennan, Jr.: However, any ambiguity may nevertheless may not be unconstitutional under the state constitution.
Hershel Shanks: I think that realistically speaking, of course it has been tested but as a lawyer assessing a case, I would say that you would be plowing all new ground under the Florida constitution and --
William J. Brennan, Jr.: We would?
Hershel Shanks: No, no, I say a lawyer would be, the Florida Courts would be. I don’t think that there’s -- there’s a kind of guidelines existing in Florida constitutional law.
William J. Brennan, Jr.: Are there any state constitution grounds raised in defense litigation?
Hershel Shanks: Raise -- no, they wouldn’t be raised in the defense rather --
William J. Brennan, Jr.: Were they raised or --
Hershel Shanks: They were not pressed by us.
William J. Brennan, Jr.: (Inaudible)
Hershel Shanks: We -- yes, as a matter of fact we did put in our complaint or one of this grounds we never referred to it again though and --
William J. Brennan, Jr.: Were you pleading the state ground?
Hershel Shanks: Yes.
William J. Brennan, Jr.: That was not back up?
Hershel Shanks: No, we never really, it was quite candidly, when we’re drafting a complaint, we try to put everything conceivable in. At the -- as we press forward in litigation and we assess our chances on each -- I think we concluded that this was not a realistically possibility of obtaining relief on this ground and we are pressing only our federal ground as we think we have the right to do under Monroe against Pape and --
Warren E. Burger: Mr. Shanks, would you be that after hearing Mr. Miner’s argument and reading his brief that there’s quite a lot of material here which was not before the three-judge court in Florida?
Hershel Shanks: I think that the only thing that was not before the three-judge court in Florida Your Honor is the argument that this statute may possibly be justified on the ground that it narrows the gap and that argument I think is very easily met, the answer to it is we have no objection to your trying to narrow the gap, all we have objection to, is when you do it in an -- by imposing an unequal wealth discrimination. There’s an analogy I think in this case to 1245 against Florida and which Mr. Justice Stewart I believe wrote the opinion where there was an attempt by Florida, the same state to suppress extramarital promiscuity and the Court --
Potter Stewart: I didn’t quite wrote that opinion, I wrote a concurring opinion.
Hershel Shanks: Excuse me; I’m sorry Your Honor. In which the Court indicated there was perfectly proper on the part of the State of Florida to do something about extramarital, premarital promiscuity but they said don’t do it by drawing a racial line and its -- the analogy here is that we have no objection to the states imposing limitation, if that’s what they want to do but don’t do it by a wealth discriminating limitation.
Byron R. White: What if the -- you must -- your argument has to go insofar as to say that a state may not limit the amount of educational support that is to be derived from proper taxes and substitute for that support, other revenue?
Hershel Shanks: No, that’s --
Byron R. White: Well, yes, you -- because the state says take no more than 10 mills, don’t burden property owners any more than 10 mills as part of education because we’re going to make that sum from other sources.
Hershel Shanks: If they make up the sums from other sources, in other words, suppose a county says aright, we would normally -- there’s another county here that’s raising a $150.00 a pupil but the $10.00 in our county, 10 mills in our county only raises a $100.00 a pupil and if we were free, if you treated us equally with the other county, we would therefore raise a $150.00.
Byron R. White: Well, so you --
Hershel Shanks: If the state says we’ll make that $50.00 up to you so that you really are being treated equally, that would be alright. The only thing we object to is the unequal treatment, we don’t know.
Byron R. White: So you’re saying, your saying that the state’s equalization program isn’t satisfactory?
Hershel Shanks: That’s correct.
Byron R. White: And that this program they have of pouring more money in equalizing education opportunity still denies equal protection of the law?
Hershel Shanks: That’s correct. Well, that’s --
Byron R. White: That really then involves the whole picture of all states to afford to pay education which it doesn’t seem to me the District Court had before?
Hershel Shanks: Respectfully Mr. Justice White, I think it does not because the only thing that is necessary to examine is the Millage Rollback Act to see whether it operates equally and if it does not, is there something which equalizes the operation and the state hasn’t appointed to anything which equalizes the operation. If the state -- all the state has said is that well, we poured in more money on a fair basis, yes they have poured in more money on a fair basis.
Byron R. White: It seems to me you would also have to say that the state, it would be unconstitutional for the state to remove the taxing power from all counties and school districts and the state itself assess and levy the property tax and if it just levied the property tax at 10 mills right across the board, you would say that that was unconstitutional?
Hershel Shanks: No, no, that would be constitutional. It’s not how you get the money, it’s how you give it back. In other words, if the state levy to 10 mill or 20 mill or 30 mill property tax throughout Florida, there’d be nothing unconstitutional about that. What would be unconstitutional if it took that money and distributed it on the basis of wealth. And here, were talking - there’s a big difference and I think its important to maintain the distinction between getting the money in whether the state is treating someone equally in the way its taxing, from a taxpayers point of view and on the other hand, whether the state is distributing its large or its benefits unequally here. And here, we claim that the state is distributing its benefits unequally, not money but in this case authority to tax, and I think it is a discrete part of the taxing system in Florida and of course it could be met if Florida was to come in here and say yes, its true that it does operate unequally but we have made it up by this. Now, they haven’t come in and said that and that’s why I don’t think Mr. Justice White that it’s necessary to examine anymore of the Florida system.
Thurgood Marshall: Let me try once again, suppose Florida says that no county may tax more than 10 mills for purposes of fire prevention, anything wrong with that?
Hershel Shanks: In that case Mr. Justice Marshall, property maybe a measure of the need for fire prevention. In other words, there maybe a relationship between --
Thurgood Marshall: Not pleased, same answer.
Hershel Shanks: I don’t know, you’re getting into borderline cases, but if there is no -- in education there is demonstrably no relationship between property and need. We have shown in the record here that the -- that the tax base varies between -- between $5,000.00 a pupil and $72,000.00 a pupil, so that there’s no relationship whatever.
Thurgood Marshall: Isn’t that true in most cases?
Hershel Shanks: That’s correct, I’d like to go back to something you --
Thurgood Marshall: You go to the theory that each child in the state a requirement to give exact same amount of money through education?
Hershel Shanks: No, not at all, not at all and I’d like to comment on that if I may because I think it’s important. There are -- as Your Honor noted yesterday, there are variations in almost every state, I think Hawaii is the only exception between the rich districts and the poor districts and that is because --
Thurgood Marshall: (Inaudible)
Hershel Shanks: Well, --
Thurgood Marshall: There are no such things happening --
Hershel Shanks: And we are not urging equality, all we are urging is a negative proposition that you can’t discriminate on the basis of wealth. There -- we don’t believe that a plaintiff meets his case simply by showing for example that I’ve got a school bill five years ago and you’ve got a school bill just last year. We say that the burden on the plaintiff is to establish that there has been a discrimination based -- an invidious discrimination on race or wealth and --
Speaker: (Inaudible)
Hershel Shanks: Well, --
Speaker: (Inaudible)
Hershel Shanks: I’m obviously defacing myself in trying to explain it. What I’m trying to say is that a --
Speaker: Rather the state -- they put a substantial amount of (Inaudible)
Hershel Shanks: No, --
Speaker: How does it?
Hershel Shanks: What -- the state --
Speaker: What is your basis for that?
Hershel Shanks: The equalization fund operates in this way. The state gives -- determines the total amount of an adequate system by a formula and there is one equalization element which my brother Miner touched upon which works this way. One element of the total picture is they determine how much would be raised by four mills tax in the local taxing unit. And then there’s an x figure up here and they take whatever is raised by four mills, the state will makeup up to x.
Speaker: (Inaudible)
Hershel Shanks: That’s right.
Speaker: (Inaudible)
Hershel Shanks: That’s right. Now, between four and 10, the state -- the local district is free to add its own tax effort.
Speaker: Up to 10?
Hershel Shanks: Up to 10 and that is where we say that inevitably and necessarily and inequity is a discrimination by wealth has built in because they say to the one county, alright you can tax an additional six mils over the four and whatever that is you can add it to your system and whatever -- given the fact that there’s a wide variation in tax based per pupil, the inevitable result is that in one county, they can add four or $500.00 per pupil and the other county is prevented from doing the very same thing.
Thurgood Marshall: What -- does the record show how many counties did add?
Hershel Shanks: Yes Your Honor, there were 24 counties. I think it might be helpful if I call the Court’s attention to the most important table in the case which appears at the -- in the appendix at 25 and 26 and that is unfortunately in small type but it has got a lot of numbers in it and shows that 24 counties which prior to the Millage Rollback Act were taxing at up to 17 and 18 mills.
Thurgood Marshall: The poor counties or rich counties?
Hershel Shanks: There --
Thurgood Marshall: When you answer, can you please give me your line as to what’s poor and what’s rich?
Hershel Shanks: There is no line Your Honor, everybody below the richest man is poor in a relative sense. In other word, this is a discrimination by wealth. When you -- if the state gives one county authority to tax $700.00 and another one $600.00, the one at $600.00 -- that’s getting $600.00 maybe what we would normally call pretty --
Thurgood Marshall: (Voice Overlap)
Hershel Shanks: --well to do country but is still discriminated against compared to the $700.00.
Thurgood Marshall: Aren’t they discriminated against in the hospitals too?
Hershel Shanks: Well, --
Thurgood Marshall: In all the other government service, aren’t they?
Hershel Shanks: I think we’d have to examine each case and maybe in some of this case, something should be done about it Your Honor. I’m trying to make a very narrow attack here on a very clear discrimination that the statute imposes that doesn’t result from the fact that they are poor and can’t afford it, they’re willing to tax themselves at a higher rate, they’re willing to raise more money for their children but this statute prevents them from doing so.
Warren E. Burger: So what you really mean is that some of the taxpayers in those counties have that treatment?
Hershel Shanks: They cannot do what some of the taxpayers in wealthier counties can do.
Warren E. Burger: We don’t know from anything of this record what their views really are do we?
Hershel Shanks: We know that they’re denied the same rights as the taxpayers in a neighboring wealthier county.
Warren E. Burger: May I ask you just one question Mr. Shanks with regards to what Justice White and I were both enquiring about as to what was before the District Court and was not? In Mr. Miners brief at pages I think 11 and onward, there are some figures that are certainly very interesting and intriguing if not very crucial to this case. Now, my impression is that these figures were not before the district court is that right?
Hershel Shanks: They were not before because they -- could not before -- be before them at the time because they occurred afterward, and all they represent Your Honor is the additions that the state has distributed to the counties on a fair basis and we don’t contest that, we acknowledge that the state has distributed to the Monofair basis and increase the funds. The only thing that we are talking about, the only thing that we attack is that narrow area above the basic state grant which is a grant of authority to the counties to help themselves and we say that grant of authority is unequal one because it’s based on how rich you are.
Warren E. Burger: Which I had the impression that you agreed with Mr. White’s --Mr. Justice White’s suggestion that if the state took this entire operation over and eliminated that the counties, the state could do precisely that, --
Hershel Shanks: No, --
Warren E. Burger: -- did I misunderstand you?
Hershel Shanks: You did, I’m sorry to have given that impression Mr. Chief Justice Burger. The state could tax at 10 mills, that part is alright, the taxing part, but it couldn’t take that money and distribute it on the basis of how rich the counties were. It doesn’t distribute, for example, it takes the sales and used tax where it gets most of the money to support the public schools. It takes that sales and used tax but it doesn’t give it back to the counties on the basis of where the money came from, it has a formula which is related to the educational needs of the varying counties, it doesn’t matter whether 50% of it came from Dade County. Dade County doesn’t get 50%, it gets it in terms of a formula related to need and if they tax -- if the state tax 10 mills on real property, that would be perfectly constitutional from the taxpayers point of view and from the point of view or revenue gathering but it would be entirely unconstitutional we submit for the state to take those funds and distribute it back to the counties on the basis of how rich they are. And instead of taking money and giving it --
Speaker: And you mean that they couldn’t increase the states grant because people are poor?
Hershel Shanks: They could increase it because they’re poor, that’s a benign wealth classification which we entirely support, but --
Speaker: It is something that --
Hershel Shanks: -- but they couldn’t decrease it because they’re poor.
Speaker: Yes, but they couldn’t, nevertheless, they distribute state money as based on wealth?
Hershel Shanks: Benignly, that is to favor the poor but not to favor the rich.
Speaker: Yes.
Hugo L. Black: May I suggest one question.
Hershel Shanks: Yes Mr. Justice Black.
Hugo L. Black: I confess this case is rather mysterious to me after all the argument, I do not fully understand what these issues mean to somebody, in someway. I suppose the state had decided to abandon a state school system and leave it up to each county to have the system that they wanted to pay for, could they do that? What -- would there be in the constitution to prohibit it?
Hershel Shanks: On the basis of the argument we’re making here today, the answer is nothing would prohibit them although if a case could be made where -- I’ve got enough problems here without making that case.
Hugo L. Black: Well, I’m just trying to find out, it seems to me like it has a pretty close relationship --
Hershel Shanks: No it doesn’t Your Honor for this reason. In the case where the state says we’re not going to do anything, the localities can do it, do whatever they want.
Hugo L. Black: That was the original way of running the schools in this country wasn’t it?
Hershel Shanks: Right, and the difficulty and this is I think crucial to an understanding of the case I’m trying to make. The difficulty that the poor counties have and the case you put is that they are too poor that they can’t afford, they are unable to pay but that isn’t what keeps them back here.
Hugo L. Black: Let it have the same effect --
Hershel Shanks: It might have the same --
Hugo L. Black: -- you left it up to the county to pay taxes education on children wouldn’t it?
Hershel Shanks: It might have the same effect but the source of that effect would be in the fact that they are poor, the many things -- many laws operate --
Hugo L. Black: No, the source would be that the state decided, let the county run their own school, elect their own taxes in their own way, suppose it did that?
Hershel Shanks: That’s if, a case as I say could be made that even that would be unconstitutional. It is --
Hugo L. Black: Why? What would it value?
Hershel Shanks: Because it --
Hugo L. Black: Depends on who has the right to run -- basic right to run the public schools.
Hershel Shanks: Well, if the responsibility is the states, I’m arguing a case which isn’t mine today. I’m saying that it’s much worse to discriminate on the basis of the status of being poor than it is to pass a law which operates equally --
Hugo L. Black: Suppose the state decided and wanted to abolish all the schools.
Hershel Shanks: And leave it up to the localities?
Hugo L. Black: No, abolish all the school.
Hershel Shanks: Well, I think that would be --
Hugo L. Black: You run like you run other things in this country.
Hershel Shanks: That’s equal and I don’t see anything wrong with the constitution. I think it’d be very foolish and unwise but if they authorize the localities, it can be argued that they are discriminating on the basis of an ability to pay and the poor ones can’t afford it, but even if that is alright and I’m willing to assume for the purposes of this case that it is alright. They can’t say for example if they abolish all schools and live it up to the locality, they can’t say to the rich locality, well, you can have a school with $1,500.00 a pupil in it and say to the poor county, you’re poor and for that reason we won’t let you have a $1,500.00 school system, we’ll only let you have a $500.00 school system. And the difference is that in the second case I put, the state is forbidding the poor from doing the same thing as the rich even if the poor are willing to sacrifice to do it.
Warren E. Burger: Thank you Mr. Shanks.
Hershel Shanks: Thank you very much Your Honor.
Warren E. Burger: Mr. Miner, you have five minutes.
Charles E. Miner, Jr.: Mr. Chief Justice and may it please the Court. I must confess in all kind or that the first time that I read the pleadings in this case and the arguments of Mr. Shanks’ brief, I did not then understand how or if Florida was in fact discriminating against the school children. I still do not. The whole underlying concept of the minimum foundation funding formula in Florida is a recognition of the social economic fact that some of Florida’s counties are poor in relation to the student numbers and some are wealthy. We go in and with the minimum foundation funding formula, a complex series of statutes, we recognized that some counties cannot fund for themselves and we are going to see that they can at least give their children a minimum acceptable education. Mr. Shanks has indicated this morning that he is focusing on a narrow or he’s making a narrow argument. I don’t think that we can judge whether or not Florida is in fact discriminating against its school children without looking at the total concept of the minimum foundation program. Mr. Shanks has indicated in his brief and in argument that several of Florida’s county, 16 I think suffered in excess of $50,000,000.00 loss because the minimum or because the Millage Rollback Act was enacted. In truth and in fact, when they considered the infusion of state moneys to make up for those moneys that were lost, there is an increase in excess of $112,000,000.00. So, the counties have not suffered as a result of the minimum or rather of the Millage Rollback Act. I would urge the Court to determine whether or not we in Florida are discriminating against our school children in our poor counties, in fact and not in theory.
Warren E. Burger: Thank you Mr. Miner, thank you Mr. Shanks. The case is submitted.